Exhibit 99.2 ManpowerGroup 2011 1st Quarter April 21, 2011 ManpowerGroup2011 1st Quarter Results April 2011 Forward-Looking Statement This presentation includes forward-looking statements, including earnings projections which are subject to risks and uncertainties. Actual results might differ materially from those projected in the forward-looking statements. Additional information concerning factors that could cause actual results to materially differ from those in the forward-looking statements is contained in the Manpower Inc. Annual Report on Form 10-K dated December 31, 2010, which information is incorporated herein by reference, and such other factors as may be described from time to time in the Company’s SEC filings. ManpowerGroup2011 1st Quarter ResultsApril 2011 N/A Operating Income$86M OP Margin1.7% Revenue$5.1B Gross Margin16.9% EPS $0.43 Q1 Highlights Throughout this presentation, the difference between reported variances and Constant Currency (CC) variances represents the impact of currency on our financial results. Constant Currency is further explained on our Web site. Consolidated Financial Highlights 24% 22% CC 20 bps 163% 152% CC 90 bps N/A 3 ManpowerGroup2011 1st Quarter ResultsApril 2011 Consolidated Gross Margin Change 4 ManpowerGroup2011 1st Quarter ResultsApril 2011 SG&A Expense Sequential Bridge - Q1 vs. Q4 (in millions of USD) 5 ManpowerGroup2011 1st Quarter ResultsApril 2011 (1)Included in these amounts is the US, which had revenue of $751M (+56%) and OUP of $9M. 42% CC Americas Segment (22% of Revenue) Q1 Financial Highlights 43% OUP Margin 1.9% 220 bps Revenue $1.1B OUP $22M Operating Unit Profit (OUP) is the measure that we use to evaluate segment performance.
